 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   VEER B. SINGH,                                    No. 2:18-cv-2929 JAM CKD (PS)
12                      Plaintiffs,
13          v.                                         ORDER
14   USCIS,
15                      Defendants.
16

17

18          Pursuant to 28 U.S.C. § 455(a), I disqualify myself from participating in this matter. The
19   Clerk of the court shall reassign this case to another Magistrate Judge for all further proceedings,
20   notify the parties, and make appropriate adjustments in the assignments of civil cases to
21   compensate for such reassignment.
22          IT IS SO ORDERED.
23   Dated: March 13, 2019
24                                                    _____________________________________
                                                      CAROLYN K. DELANEY
25                                                    UNITED STATES MAGISTRATE JUDGE

26   /sing2929.rec
27

28
                                                      1
